UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or l5 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 13, 2010 Washington Banking Company (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation) 000-24503 (Commission File Number) 91-1725825 (I.R.S. Employer Identification Number) ayshore Drive Oak Harbor, WA 98277 (Address of principal executive offices) (Zip Code) (360) 679-3121 (Registrant’s telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) On May 13, 2010, Washington Banking Company held its annual meeting of shareholders. (b) The following directors, who constitute the two nominees up for election at the annual meeting, were elected at the meeting by the votes indicated: DIRECTOR VOTES FOR VOTES WITHHELD BROKER NON-VOTES Robert T. Severns John L. Wagner At the annual meeting, shareholders approved each of the following matters (with the votes on each matter as set forth below): MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Advisory vote on executive compensation. Ratification of auditor appointment. - Shareholder proposal related to classified board SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. WASHINGTON BANKING COMPANY Dated: May 19, 2010 By: /s/ Richard Shields Richard A. Shields EVP and Chief Financial Officer
